DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-17 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term ”means “or ”step “or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term ”means” or ”step “or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for”(e.g., “means for”) or another linking word or phrase, such as “configured to “or ”so that”; and 
(C)	the term ”means “or ”step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means”(or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means”(or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means”(or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word”means”(or”step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“transmitting unit” in claim 17.
“receiving unit” in claim 17.
“evaluation unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 9-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinovskiy et al. (US-20100162811 hereinafter Malinovskiy) in view of Spanke et al. (US-20090235736 hereinafter Spanke).

Regarding claim 9, Malinovskiy in view of Spanke teach A method for ascertaining fill level of a fill substance located in a container using a fill level measuring device, the method comprising (Malinovskiy 0022”FIG. 1 an example of an embodiment of a measuring device for ascertaining fill level”): 
transmitting a transmitted signal in a direction of the fill substance (Malinovskiy fig. 1);
	 receiving a received signal that is dependent on a measured distance (Malinovskiy 0025”Following a travel time t dependent on the traveled distance x”);
	 creating an evaluation curve based at least on the received signal (Malinovskiy 0029 “In the diagram, an evaluation curve B is presented”);
	 smoothing the evaluation curve using at least one filtering method (Malinovskiy claim 16 “envelope curve is formed by means of smoothing and filtering of the echo function.”), wherein 
(Malinovskiy 0025 “FIG. 1 shows a measuring device 1 working according to the travel time, measuring method and mounted on a container 5 at a nozzle thereof for ascertaining the fill level ”; 0029 “In the diagram, an evaluation curve B is presented, which is ascertained by means of a static echo search algorithm, e.g. a mathematical filter”).
While Malinovskiy discloses “[claim 1] adjusting the masking curve, the evaluation curve and/or the echo parameters of the static echo search algorithm are adjusted on the basis of positional changes and/or amplitude changes of individual wanted echo signals from the echo tracking by the dynamic echo search algorithm”, Malinovskiy does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Spanke teaches a system and method for ascertaining fill level of a medium within a container using evaluation curves wherein a strength of the smoothing by the at least one filtering method varies as a function of measured distance (Spanke 0049 fig 6; “The smoothed, fifth evaluation curve EVC.sub.5(n) was produced by a mathematical filter function of sliding minimum with a subsequent filtering with a filter function of sliding average with exponential factors (sAverage.sub.PT(n)). ”; fig 3 “report when smoothing parameters changed”; figs 4-5 [shows the amplitude, corresponding to the strength, of the smoothed evaluation curves changing with respect to distance ‘x’]; fig 2 “a filter minimum curve FMC via a sliding minimum value formation method”; 0044 “The evaluation curve EVC gives the reference point for ascertaining the amplitudes Amp of wanted echo signals WES and disturbance echo signals DES, whereby a correct measure is specified, in order that the echos can be compared with one another in the case of different distances x, respectively travel times t.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the evaluation and correction of fill level signals within a container system and method of Spanke with the fill level monitoring system and method of Malinovskiy. One would have been motivated to do so in order to advantageously improve the accuracy of measured signals (Spanke Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Spanke merely teaches that it is well-known to incorporate the particular smoothing techniques.  Since both Malinovskiy and Spanke disclose similar use of evaluation curves for fill level measurements, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 10, Malinovskiy in view of Spanke teach The method as claimed in claim 9, and Malinovskiy further teaches wherein the transmitted signal is an ultrasonic signal (Malinovskiy 0026”ultrasonic, measuring devices”).  

	Regarding claim 11, Malinovskiy in view of Spanke teach The method as claimed in claim 9, and Malinovskiy further teaches wherein the transmitted signal is a radar signal transmitted according to the Frequency Modulated Continuous Wave (FMCW) method or according to the pulse travel time method (Malinovskiy 0025”travel time, measuring method”; 0033”search window can also, for example, be matched to the height and pulse width of the echo signal”).  

	Regarding claim 12, Malinovskiy in view of Spanke teach The method as claimed in claim 9, and Malinovskiy further teaches wherein the at least one filtering method is a low-pass filtering, an average value filtering, a moving average value filtering, a maximum value filtering, and/or a moving maximum value filtering (Malinovskiy 0029”evaluation curve B is presented, which is ascertained by means of a static echo search algorithm, e.g. a mathematical filter function in the form of a sliding average formation”; 0005”filtering via a lowpass.”).  

	Regarding claim 13, Malinovskiy in view of Spanke teach The method as claimed in claim 9, and Malinovskiy further teaches wherein in at least one portion of the measured distance, a filtering method is implemented which differs from a filtering method in an adjoining portion (Malinovskiy 0024”FIG. 3 an echo function with echo tracking determined by a dynamic echo search algorithm”; 0033”Due to changing measuring conditions or changes in the measuring device 1, the ascertained echo function 10 changes . . . the wanted echo signal 15 is performed by means of a dynamic echo tracking algorithm 13”; [The dynamic echo tracking algorithm filters in response to the echo function and thus the same filtering method is not used throughout.]).  

	Regarding claim 14, Malinovskiy in view of Spanke teach The method as claimed in claim 12, and Malinovskiy further teaches for the case in which an average value filtering and/or a maximum value filtering are /is applied as a filtering method (Malinovskiy 0029”evaluation curve B is presented, which is ascertained by means of a static echo search algorithm, e.g. a mathematical filter function in the form of a sliding average formation”; 0005”filtering via a lowpass.”), the 
average value filter and/or the maximum value filter is designed with a window width (Malinovskiy 0033 ”search window 19”), that 
changes as a function of measured distance (Malinovskiy 0033”The width and height of the search window can also, for example, be matched to the height and pulse width of the echo signal 14”; [Since the width is, for example, matched to the height and pulse width of an echo signal, it therefore changes as a function of distance.]).  

	Regarding claim 15, Malinovskiy in view of Spanke teach The method as claimed in claim 14, and Malinovskiy further teaches wherein the 
window width is changed linearly or non-linearly, including exponentially and/or logarithmically, with the measured distance (Malinovskiy 0033”This search window 19 has a predetermined width and height and is so arranged, that, starting from the position x.sub.1 and extending to a positional change dx in the two opposing directions”), 
and/or wherein the window width is set to be constant in at least two different portions of the measured distance with mutually differing widths.  

	Regarding claim 17, Malinovskiy teaches A fill level measuring device, comprising: 
a transmitting unit designed to transmit a transmitted signal; a receiving unit embodied to receive a received signal (Malinovskiy 0025 “A transmitting/receiving element 6”); and 
an evaluation unit,  designed to: create an evaluation curve based at least the received signal (Malinovskiy 0025 “control/evaluation unit 4”; 0029”In the diagram, an evaluation curve B is presented”);  
smooth the evaluation curve using at least one filtering method (Malinovskiy claim 16 “envelope curve is formed by means of smoothing and filtering of the echo function.”), (Malinovskiy fig 2 [evaluation curve is a function of a measured distance]); and determine 
a fill level based on the smoothed evaluation curve (Malinovskiy 0025 “FIG. 1 shows a measuring device 1 working according to the travel time, measuring method and mounted on a container 5 at a nozzle thereof for ascertaining the fill level ”; 0029 “In the diagram, an evaluation curve B is presented, which is ascertained by means of a static echo search algorithm, e.g. a mathematical filter”).
While Malinovskiy discloses “[claim 1] adjusting the masking curve, the evaluation curve and/or the echo parameters of the static echo search algorithm are adjusted on the basis of positional changes and/or amplitude changes of individual wanted echo signals from the echo tracking by the dynamic echo search algorithm”, Malinovskiy does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Spanke teaches a system and method for ascertaining fill level of a medium within a container using evaluation curves wherein a strength of the smoothing by the at least one filtering method varies as a function of measured distance (Spanke 0049 fig 6; “The smoothed, fifth evaluation curve EVC.sub.5(n) was produced by a mathematical filter function of sliding minimum with a subsequent filtering with a filter function of sliding average with exponential factors (sAverage.sub.PT(n)). ”; fig 3 “report when smoothing parameters changed”; figs 4-5 [shows the amplitude, corresponding to the strength, of the smoothed evaluation curves changing with respect to distance ‘x’]; fig 2 “a filter minimum curve FMC via a sliding minimum value formation method”; 0044 “The evaluation curve EVC gives the reference point for ascertaining the amplitudes Amp of wanted echo signals WES and disturbance echo signals DES, whereby a correct measure is specified, in order that the echos can be compared with one another in the case of different distances x, respectively travel times t.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the evaluation and correction of fill level signals within a container system and method of Spanke with the fill level monitoring system and method of Malinovskiy. One would have been motivated to do so in order to advantageously improve the accuracy of measured signals (Spanke Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Spanke merely teaches that it is well-known to incorporate the particular smoothing techniques.  Since both Malinovskiy and Spanke disclose similar use of evaluation curves for fill level measurements, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinovskiy et al. (US-20100162811 hereinafter Malinovskiy) in view of Spanke et al. (US-20090235736 hereinafter Spanke) and in further view of Blomberg et al. (US-20190101430 hereinafter Blomberg).

Regarding claim 16, Malinovskiy in view of Spanke teach The method as claimed in claim 9.
Malinovskiy in view of Spanke teach does not teach dividing the measured distance into a near region, a middle region, and a far region; and setting the smoothing lower in the near region and in the far region than in the middle region.
However, in a related field of endeavor, Blomberg teaches dividing the measured distance into a near region, a middle region, and a far region; and setting the smoothing lower in the near region and in the far region than in the middle region (Blomberg 0039 “output of the filter 24 is connected to the echo tracking module 21, which is here configured to use the threshold profile to disregard peaks in the tank signal which are associated with ghost reflections”; 0043 “threshold profile 25 forms a series of bell shapes, one bell shape for each peak 31, 32, 33.”; See fig 3 [The bell shape filter divides the distance graph into three regions where the peak of the bell (corresponding to the middle region) has more filtering (corresponding to smoothing) than to the left and right of the bell (corresponding to the near and far region respectively.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the adaptive echo threshold technique of Blomberg and the evaluation and correction of fill level signals within a container system and method of Spanke with the fill level monitoring system and method of Malinovskiy. One would have been motivated to do so in order to mitigate the impacts of ghost echoes (Blomberg 0006-0007).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Blomberg merely teaches that it is well-known to incorporate the particular measured distance function with strength features.  Since both the previous combination and Blomberg disclose similar fill level measuring systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Welle et al. (US-20180372526) discloses “A fill level radar device for fill level measurement in accordance with the reflectometer method is provided, including a control circuit that is designed for changing the number of steps, the frequency spacings between the individual steps, the durations of the individual steps, the width of the frequency band, the frequency of the lowest step and/or the frequency of the highest step. The operating sequence can be optimised thereby (See abstract).”
Panton et al. (US PAT 4596144) discloses “In an acoustic ranging system, an echo signal received following a shot is repeatedly sampled and the samples digitized to produce a statistical data base representing the received echo profile which can be analyzed by various methods to determine the point on the time axis of the profile which corresponds to a wanted echo, and the degree of confidence with which the wanted echo has been identified . . . using the data base to determine a temporal "window" within which a wanted echo may be expected, and the expected amplitude of that echo, so that an accurate analog determination of the receipt of a wanted echo becomes possible, or by using the data base to provide an adaptive time variant gain control signal for the echo signal receiver so as to facilitate analog detection of the wanted echo (See abstract).”
Körnle et al. (US-6806824) discloses “ A radar fill level measurement sensor for measuring the level of material in a container, includes a transmit/receive circuit that transmits an electromagnetic pulse, and detects reflected electromagnetic pulses and provides an intermediate frequency signal indicative of the reflected electromagnetic pulses. A logarithm detector circuit receives the intermediate frequency signal and provides a logarithmic output signal indicative of the logarithm of the intermediate frequency signal. An evaluation unit receives and processes the logarithmic output signal, to determine the fill level of the material within the container, and provides a fill level measurement signal indicative thereof (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648            

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648